UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1471


DANIEL FELIX,

                     Plaintiff - Appellant,

              v.

DARE COUNTY SHERIFF’S DEPARTMENT; DOUG DOUGHTIE, Sheriff;
DONAVAN RUTH, Deputy; JEFF CRUDEN, District Attorney; ANDREW
WOMBLE, District Attorney; DISTRICT ATTORNEY BLAND; JOSH STEIN,
NC Attorney General; ROY COOPER, NC Governor,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. W. Earl Britt, Senior District Judge. (2:19-cv-00030-BR)


Submitted: December 31, 2020                                      Decided: January 21, 2021


Before GREGORY, Chief Judge, MOTZ, and FLOYD, Circuit Judges.


Affirmed as modified in part and affirmed in part by unpublished per curiam opinion.


Daniel Felix, Appellant Pro Se. Brian Florencio Castro, Christopher J. Geis, WOMBLE
BOND DICKINSON (US) LLP, Winston-Salem, North Carolina; Kathryn Hicks Shields,
Assistant Attorney General, Bryan Grant Nichols, NORTH CAROLINA DEPARTMENT
OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Felix appeals the district court’s order dismissing his civil action for lack of

personal jurisdiction and for failure to state a claim. We have reviewed the record and find

no reversible error. The court’s dismissal for lack of personal jurisdiction, however, should

have been without prejudice. See S. Walk at Broadlands Homeowner’s Ass’n, Inc. v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). We therefore modify

that portion of the district court’s order to reflect that the dismissal is without prejudice and

affirm that dismissal as modified. See 28 U.S.C. § 2106; MM ex rel. DM v. Sch. Dist. of

Greenville Cnty., 303 F.3d 523, 536 (4th Cir. 2002) (“[W]e are entitled to affirm the court’s

judgment on alternate grounds, if such grounds are apparent from the record.”). We affirm

the remainder of the district court’s dismissal for the reasons stated by the district court.

Felix v. Dare Cnty. Sheriff’s Dep’t, No. 2:19-cv-00030-BR (E.D.N.C. Apr. 8, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                       AFFIRMED AS MODIFIED IN PART,
                                                                   AFFIRMED IN PART




                                               2